DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Species A (claims 1-11) in the reply filed on 13 October 2022 is acknowledged.  The traversal is on the ground(s) that (1) the species are not “independent and distinct,” (2) series burden is not shown, (3) different classes/subclasses are not applicable to the different species, and (4) the demarcation of species does not consider common aspects between species.  This is not found persuasive because (1) the requirement for restriction is independent or distinct based on Office guidelines, (2) there is burden based on the distinct structure elements of each species, namely one species comprises an integrated electronics module while the other has an external electronics module, coupling portion, and light guide, (3) the species may not require searching different subclasses but prior applicable to one is no likely applicable to the other and the species raise different non-prior art issues, and (4) the applicant is reminded that should “common aspects” be found allowable, the withdrawn claims may be rejoined upon allowance.
The requirement is still deemed proper and is therefore made FINAL.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The metes and bounds of the claim limitation “wherein the at least one optical port comprises increased light-transmissivity” cannot be determined by the examiner because it is unclear whether the applicant is intending to claim “light transmissivity” or a light transmissive material.  An optical port cannot comprise “light transmissivity” per se but rather may be configured to provide or enable a “light transmissivity.” 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kothari et al. (US 2021/0228900). 

[Claim 1] Kothari discloses an illumination device (intraoral phototherapy device) comprising: 
a housing (main body, Fig. 15 #102) that forms a mouthpiece for positioning within a user's oral cavity [pars. 0096]; 
at least one light source (micro-light emitting diodes (LEDs), Fig. 15 #112) arranged within the housing to irradiate light on mammalian tissue [pars. 0094-0096]; and 
an electronics module (battery, Fig. 15 #122) arranged within the housing [par. 0096], the electronics module comprising driver circuitry configured to drive the at least one light source (the battery must be connected by circuits to the LEDs to drive/power the LEDs).


Claims 1-2, 4-5 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mackie (US 2021/0267738).

[Claim 1] Mackie discloses an illumination device (oral appliance, Figs. 1-5 #100) [pars. 0004, 0028] comprising: 
a housing that forms a mouthpiece (mouth guard including by a bite plane, Fig. 1 #140, outer flange, Fig. 2 #202, and inner flange, Fig. 2 #204) for positioning within a user's oral cavity [pars. 0028-0030]; 
at least one light source (LED lights, Fig. 1 #104) arranged (embedded) within the housing to irradiate light on mammalian tissue [par. 0028]; and 
an electronics module (microprocessor chip and/or power harness/controller, Fig. 5 #502) arranged (embedded) within the housing, the electronics module comprising driver circuitry configured to drive the at least one light source [pars. 0028, 0031].

[Claims 2, 4] Mackie discloses the housing comprises at least one optical port that is configured to pass light from the at least one light source to the mammalian tissue, wherein the at least one optical port is a discontinuous element that is attached to the housing (the LED lights are embedded in the housing but project outside the housing, as shown in figures 1-5, and are thus considered optical ports that are discontinuous from the housing).

[Claim 5] Mackie discloses the at least one optical port comprises increased light-transmissivity to one or more wavelengths of light provided by the at least one light source as compared to other portions of the housing (because the light emanates directly from the LED lights, the LED lights transmit more therapeutic light than the material of the rest of the mouth guard).

[Claim 10] Mackie discloses the illumination device is configured for communication with a server via a network (the oral appliance includes an antenna, Figs. 1-2 #130, and USB connector, Figs. 1-2 #132, permitting wired or wireless control of the appliance – these communication means render the appliance capable of communicating with a network server) [pars. 0028-0029], and wherein the server is configured to provide at least one parameter for the illumination device to irradiate the light on the mammalian tissue to induce at least one biological effect (the server is not an element of the claimed illumination device but the antenna and USB connector are cable of receiving parameters from a server).

[Claim 11] Mackie discloses the mouthpiece comprises an upper surface that is configured to receive an upper row of the user's teeth and a lower surface that is configured to receive a lower row of the user's teeth during operation (the bite plane, Figs. 1, 5 #140, receives the upper and lower teeth of patient) [par. 0030], and wherein a thickness of the housing between the upper surface and the lower surface is in a range from 1 mm to 50 mm (bite plane is approximately 2 mm thick) [par. 0048, Fig. 5 #d].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mackie (US 2021/0267738) as applied to claim 2 above.

[Claim 3] Mackie discloses the optical ports (LED lights) in the embodiment shown in Figures 1-5 are embedded within the mouth guard but does not disclose the optical port is a continuous portion of the housing.  However, discloses other embodiments shown in Figures 7-9 in which LED lights may be fully embedded within silicone such that the silicone forms a silicone cover over the LED lights [pars. 0051-0054].  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings from the different embodiments taught by Mackie to modify the embodiment shown in Figures 1-5 to include a silicone cover over the LED lights in order to seal the LED lights from exposure to moisture.  The resulting silicone cover would serve as an optical port(s) that is a continuous portion of the mouth guard.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mackie (US 2021/0267738) as applied to claim 2 above, in view of Min (US 2016/0271415).

[Claims 6-7] Mackie discloses optical ports in the form of LED lights but does not disclose the optical ports form lenses, the lenses comprising an outer surface that forms an outwardly curved shape with respect to the at least one light source.
Min discloses an analogous intraoral phototherapy device comprising LEDs (Fig. 4 #122) that are arranged in a one-to-one relationship with diffusion lens (Fig. 4 #152), wherein the diffusion lenses are formed to be protruded convexly in a hemi-spherical shape [par. 0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Mackie to include convex diffusion lenses in the housing in a one-to-one relationship with the LED lights as taught by Min in order to improve the device by enabling diffusion of the light within the oral cavity.


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mackie (US 2021/0267738) as applied to claim 2 above, in view of Okawa et al. (US 2002/0151941).

[Claims 6-8] Mackie discloses optical ports in the form of LED lights but does not disclose the optical ports form lenses, the lenses comprising an outer surface that forms an outwardly curved shape or an inwardly curved shape with respect to the at least one light source.
Okawa discloses an analogous medical illuminator including a light emitting module (Fig. 33 #1014) comprising a substrate (Fig. 3 #1020), a plurality of LED elements (Fig. 3 #1022), and a resin mold (Fig. 33 #1026) arranged in a housing (Fig. 3 #1015).  In the resin mold, a portion (I) that is opposed to each of LED elements is formed in an appropriate shape, such as a concave lens form or a convex lens form, so that light from the LED elements is condensed. For example, light emitted from the LED elements is converted to parallel light [par. 0388].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Mackie to include convex or concave lenses in the housing over each of the LED lights as taught by Okawa in order to condense or convert the light as desired for application to the oral cavity.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mackie (US 2021/0267738) as applied to claim 1 above, in view of Bilston et al. (US 2021/0260398).

[Claim 9] Mackie discloses the device as presented in claim 1 but does not disclose at least one of a camera and a sensor.
Bilston discloses an analogous intraoral phototherapy device (Figs. 3-5 #19) in the form of a mouthguard comprising light delivery sites (Figs. 3-5 #21, 23) [pars. 0059-0061] and integrated sensors (Figs. 3, 5 #24) for identifying a treatment situation [pars. 0065-0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Mackie to include at least one sensor as taught by Bilson in order to identify a treatment situation so that parameters may be appropriately set.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Pecukonis (US 6,471,716) discloses illumination devices, including a mouth guard (Fig. 3), comprising LEDs that may extend from a housing or may be positioned in recesses formed in the housing and covered with a transparent label or cover [col. 5, lines 5-10].
(2) Biel (US 2003/0009205) discloses a shaped device shaped in the form of a mouthpiece (#42) having energy emitting members (#44) and intensity sensors (#16) to provide feedback during PDT treatment [pars. 0056-0058; Figs. 11-14].
(3) Ho et al. (US 2012/0088204) discloses a main body 310 of a light therapy device can be U-shaped. The main body 310 has an inner surface 310a and an outer surface 310b opposite to the inner surface 310a. A plurality of light-emitting portions 312 are respectively disposed on the upper side and the lower side of the inner surface 310a and the outer surface 310b. A user can put the main body 310 into mouth and make the main body 310 attach to surfaces of teeth, which can comprehensively provide an irradiating function for teeth and gum tissues, thereby achieving a therapeutic effect [par. 0041].
(4) Kuo (US 2017/0290648) discloses a light guiding mouthguard comprising two light-guiding strips 11 are located on opposite sides of a teeth-containing channel 100 [par. 0019].
(5) Wu (US 10,220,221) discloses a dental phototherapy mouthpiece comprising upper and lower alveolar [Figs. 6-7].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        03 November 2022